Title: From George Washington to William Greene, 11 May 1779
From: Washington, George
To: Greene, William



Sir,
Head Quarters Middle Brook 11th May 1779

I was duly honored by your Excellencys favor of the 26th of April in behalf of the council of War on the subject of the removal of Genl Glovers Brigade; Since the receipt of it, Congress have been pleased to transmit me a copy of your letter on the same subject to that honorable body accompanied by a resolve of the 7th Inst. directing me “to take such order thereon as the necessities of the State of Rhode Island may require and the good of the service admit.”
When my order for holding the Brigade in readiness was given, the situation of affairs in this quarter, and some important operations of the campaign in persuance of the directions of Congress made it indispensible; and had things remained in the same state, it would have been totally out of my power, to have avoided carrying the order into immediate execution. But having lately received intelligence, from New York that the Enemy have made a considerable detachment from that post, this makes some difference in the arrangements which would have been otherwise necessary, and enables me for the present to suspend the measure—How long it may be in my power to continue the Brigade where it is, is intirely uncertain. The peculiar situation of your State and the distresses to which it is exposed make me sincerely desirous to afford all the aid I can; but I am persuaded your Excellency would not wish me to do it at the risk of the general safety or at the expence of plans in which the united interests of these States may be essentially concerned. Nor am I less confident, that the justice of the State will not expect more from me than the means put into my hands will permit. It is a melancholy truth that our collective force is very incompetent to the numerous and extensive demands upon it. This points out the absolute necessity of vigorous exertions in the several States to make it more adequate; and I doubt not the State of Rhode Island will continue to make efforts proportioned to its circumstances, the danger with which it is threatned—and the exigences of the Public service at large. With every sentiment of respect I have the honor to be Sir your Excellency’s most Obet Servant
Go: Washington
P.s. The successes of the Enemy to the Southward have put me under the necessity of sending all the Virginia new levies and reinlisted men on furlough that way. This will lessen our expected force here and add to our difficulties.

